Citation Nr: 0731095	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-40 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for factor 5 leiden 
protein C resistance.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for transient ischemic 
attacks.

3.  Entitlement to an earlier effective date than January 28, 
1998, for the grant of service connection for 
gastroesophageal reflux disease (GERD), hiatal hernia, and an 
esophageal ulcer, fibromyalgia, and for right leg 
thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that, in pertinent part, 
essentially determined that new and material evidence had not 
been received to reopen the veteran's previously denied 
claims for service connection for factor 5 leiden protein C 
resistance and for transient ischemic attacks.  The RO also 
denied the veteran's claims for service connection for right 
leg thrombophlebitis and for an effective date earlier than 
January 29, 1998, for the grant of service connection for 
gastroesophageal reflux disease (GERD), hiatal hernia, and an 
esophageal ulcer, and for fibromyalgia.  The veteran 
disagreed with the denial of these claims in March 2003.  An 
RO hearing was held on her claims in August 2004.

The veteran's claims for service connection for factor 5 
leiden protein C resistance and for transient ischemic 
attacks were denied by the RO in an unappealed rating 
decision issued to the veteran and her service representative 
in March 1999.  Because the March 1999 decision was not 
timely appealed, it is now final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  Thus, the correct 
procedural posture for these issues is as stated on the first 
page of this decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

In an August 2004 rating decision, the RO granted the 
veteran's claim for service connection for right leg 
thrombophlebitis, assigning a zero percent evaluation 
effective February 22, 2001.  This decision was issued to the 
veteran and her service representative in September 2004.  
Because the veteran continued to disagree with the effective 
date assigned to her service-connected disabilities, this 
issue remained in appellate status.
 
The veteran perfected a timely appeal on her claims in 
October 2004 and requested a Travel Board hearing.  In 
February 2007, the veteran clarified her hearing request and 
requested a Central Office Board hearing, which was held at 
the RO before the undersigned Acting Veterans Law Judge in 
May 2007.

In testimony at the hearing in May 2007, the veteran and her 
service representative argued that the RO had committed clear 
and unmistakable error (CUE) in an October 1991 rating 
decision which denied the veteran's claims for service 
connection for factor 5 leiden protein C resistance and for 
transient ischemic attacks.  They argued that, but for this 
CUE, the veteran was entitled to an effective date earlier 
than January 29, 1998, for all of her service-connected 
disabilities.  Given the veteran's contentions, and because 
any decision on the CUE claim may impact the veteran's claim 
of entitlement to an earlier effective date than January 28, 
1998, for the grant of service connection for 
gastroesophageal reflux disease (GERD), hiatal hernia, and an 
esophageal ulcer, fibromyalgia, and for right leg 
thrombophlebitis (the earlier effective date claim), 
adjudication of the veteran's earlier effective date claim 
should be deferred pending adjudication of the CUE claim by 
the RO.  The claim of CUE in the October 1991 rating 
Diagnostic Code is REFERRED to the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
January 28, 1998, for the grant of service connection for 
gastroesophageal reflux disease (GERD), hiatal hernia, and an 
esophageal ulcer, fibromyalgia, and for right leg 
thrombophlebitis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for re-
adjudication after the RO adjudicates the veteran's claim of 
CUE in an October 1991 rating decision.  The decision below 
also reopens the claims for service connection for factor 5 
leiden protein C resistance and for transient ischemic 
attacks.  The claims of service connection for factor 5 
leiden protein C resistance and for transient ischemic 
attacks also are REMANDED to the RO/AMC.  All of these claims 
are further addressed in the REMAND portion of the decision 
below.  VA will notify you if further action is required on 
your part.

Finally, in testimony at an RO hearing in August 2004 and 
again at her Central Office Board hearing in May 2007, the 
veteran raised a claim for service connection for left leg 
thrombophlebitis.  To date, however, the RO has not 
adjudicated this claim.  Accordingly, a claim for service 
connection for left leg thrombophlebitis is REFERRED to the 
RO for adjudication.


FINDINGS OF FACT

1.  The claims for service connection for factor 5 leiden 
protein C resistance and for transient ischemic attacks were 
previously denied in a March 1999 rating decision; the 
veteran did not appeal the decision.

2.  Evidence received since the March 1999 RO decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for factor 5 leiden protein C resistance.

3.  Evidence received since the March 1999 RO decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for transient ischemic attacks.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision denying service connection for 
factor 5 leiden protein C resistance and for transient 
ischemic attacks is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for factor 5 leiden protein C 
resistance.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2001).

3.  New and material evidence has been received to reopen the 
claims for service connection for transient ischemic attacks.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1999 rating decision, the RO denied the veteran's 
claims for service connection for factor 5 leiden protein C 
resistance and for transient ischemic attacks.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Because the veteran did not file a timely 
appeal, the March 1999 rating decision became final.

The claims for entitlement to service connection for factor 5 
leiden protein C resistance and for transient ischemic 
attacks may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
and material evidence is defined by regulation, see 38 C.F.R. 
§ 3.156, which VA amended in 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  However, the amended version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen her claims for service connection for 
factor 5 leiden protein C resistance and for transient 
ischemic attacks in February 2001, the earlier version of 
38 C.F.R. § 3.156(a) is applicable to this case.  Under the 
applicable provisions, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision in March 1999, which denied the veteran's claims for 
service connection for factor 5 leiden protein C resistance 
and for transient ischemic attacks, consisted of the 
veteran's service medical records, a report of VA examination 
in January 1999, and a medical statement from J.J.D, M.D.  
The RO found that there was no evidence of any complaints of 
or treatment for either factor 5 leiden protein C resistance 
or transient ischemic attacks in the veteran's service 
medical records and there was no medical nexus between either 
of the claimed disabilities and any incident of or finding 
recorded during service.  The RO also reviewed Dr. J.J.D.'s 
statement that the veteran had recurrent transient ischemic 
attacks secondary to activated protein C resistance, but 
concluded that this was a laboratory finding and not in and 
of itself a disability.  Thus, the claims were denied.  

The veteran applied to reopen his claims for service 
connection for factor 5 leiden protein C resistance and for 
transient ischemic attacks in February 2001. 

The Board finds that the evidence received since the last 
final decision in March 1999 was not previously submitted, 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.

Newly received evidence includes VA clinical records showing 
continuing treatment for the veteran's claimed factor 5 
leiden protein C resistance (a blood disorder) and for 
transient ischemic attacks.  There also are voluminous 
private treatment records showing continuing treatment for 
both of these disabilities.  Included in these records are 
two opinions from the veteran's treating hematologist and 
primary care physician dated in August 2002 and May 2006, 
respectively, in which both of these clinicians opine that 
the veteran's in-service use of oral contraceptives may have 
contributed to her currently diagnosed blood disorder.  At 
the time of the March 1999 rating decision, the evidence did 
not show the presence of any current blood disorder or 
transient ischemic attacks that could be related to active 
service.  The new evidence was not previously submitted, 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.303.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for service connection for factor 5 leiden protein C 
resistance and for transient ischemic attacks are reopened.

While the veteran's claims may not have been developed within 
the guidelines established in the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA) or Kent v. Nicholson, 20 Vet. App. 
1 (2006), since the Board has determined that evidence 
submitted since the last final denial warrants reopening of 
the claims and remand for further development, any failure to 
notify and/or develop the claims under the VCAA cannot be 
considered prejudicial to the veteran.


ORDER

The claim for service connection for factor 5 leiden 
protein C resistance is reopened.  To that extent only, the 
appeal is allowed.

The claim for service connection for transient ischemic 
attacks is reopened.  To that extent only, the appeal is 
allowed.

REMAND

As noted in the Introduction, and to ensure the most 
efficient use of adjudication resources, the Board is 
remanding the veteran's earlier effective date claim because 
adjudication of this claim should be deferred until after the 
RO adjudicates the veteran's claim of CUE in an October 1991 
rating decision.

As also noted above, new and material evidence has been 
received to reopen the claims for service connection for 
factor 5 leiden protein C resistance and for transient 
ischemic attacks.  After ensuring compliance with the VCAA, 
the RO must readjudicate these claims on a de novo basis.  In 
this regard, the Board observes that the December 2005 
Supplemental Statement of the Case did not contain any VCAA 
notice.

The veteran testified at her May 2007 hearing that there were 
gaps in her service medical records and potentially missing 
records from her active duty periods.  A review of the claims 
file shows that the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in April 1998.  Given the 
veteran's contentions on appeal, and given the length of time 
that has elapsed since VA's initial request for service 
medical records from NPRC, the Board finds that the RO/AMC 
should request that NPRC conduct another search for the 
veteran's service medical records to ensure that all 
available records have been associated with the claims file.

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  The veteran testified at her May 
2007 Board hearing that she is currently receiving treatment 
for her claimed disabilities through VA.  A review of the 
claims file shows that the most recent VA clinical records 
are dated in March 2005.  VA is on constructive notice of all 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, 
the veteran's updated VA and private treatment records should 
be obtained.  See also 38 C.F.R. § 3.159(c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Specifically, provide VCAA notice for de 
novo claims for service connection for 
factor 5 leiden protein C resistance and 
for transient ischemic attacks.

2.  Contact the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and 
ask them to conduct another search for the 
veteran's service medical records.  Any 
additional service medical records 
received from NPRC should be associated 
with the veteran's claims file.  A copy of 
any response(s), to include a negative 
reply, from NPRC also should be associated 
with the claims file.

3.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated her for factor 5 leiden protein C 
resistance and/or transient ischemic 
attacks since her separation from service.  
Obtain outstanding VA treatment records 
that have not already been associated with 
the claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

4.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature and likely 
etiology of the factor 5 leiden protein C 
resistance and transient ischemic attacks.  

The claims folder must be made available 
to the examiners for review prior to the 
examinations.  

Based on the examination and review of the 
relevant evidence of record, to include 
the service medical records and all post-
service medical records documenting 
evaluation and treatment for a blood 
disorder and transient ischemic attacks, 
the examiner(s) should express an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any currently diagnosed blood 
disorder and/or transient ischemic attacks 
began during service or is causally linked 
to any incident or finding recorded during 
service.  The examiner(s) also should 
provide an opinion as to whether the 
veteran's factor 5 leiden protein C 
resistance was aggravated by any incident 
of or finding record during service or 
whether any worsening of this blood 
disorder during active service represented 
the natural progression of this disease.

5.  Thereafter, readjudicate the claims 
for service connection for factor 5 leiden 
protein C resistance and for transient 
ischemic attacks on a de novo basis.  The 
RO also should adjudicate the veteran's 
claim of entitlement to an effective date 
earlier than January 29, 1998, for the 
grant of service connection for GERD, a 
hiatal hernia, and an esophageal ulcer, 
for fibromyalgia, and for right leg 
thrombophlebitis after adjudicating the 
veteran's claim of CUE in an October 1991 
rating decision.  

If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


